DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US Patent No. 3,118,568), and further in view of Viehe (US 2016/0136669 A1).
Re: Claim 1, Bishop discloses the claimed invention including A kit configured for attachment to a paint pail for pumping paint out of the paint pail  (1., lines 10-12, paint pail) comprising: 
a manually actuated piston pump (32, 36, 38, 80) having:
a downwardly extending tube (32) into which the paint from an interior of the paint pail can enter (Fig. 1),
a depressible piston (80) for actuating the piston pump (Fig. 2),
a spout (112) for dispensing the paint out of the piston pump (Fig. 1), and
a piston pump connector (Col. 2, lines 52, threads); and
a lid (22) configured for attachment to the paint pail (Fig. 1, Col. 2, lines 44-46, lid), the lid having:
a hole (28) for receiving the piston pump (Col. 2, lines 49-50, hole for pump),
a connection mechanism  (28, 30) for connecting the piston pump connector to the lid in an air-tight manner such that the downwardly extending tube is positioned below a bottom surface of the lid and the spout is positioned above a top surface of the lid (Col. 2, lines 49-53, tightly threaded together capable of airtightness), and
an opening (24) having a cover (26) moveable between an open position for allowing access to the interior of the paint pail (Depicted in fig. 1) and a closed position for preventing air from entering the interior of the paint pail except for expressly stating airtightness. However, Viehe teaching connecting a cover air tight to an opening (Figs. 5-6, Para. 28, cover pulled into air tight engagement);
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an air tight cover as taught by Viehe, since such a modification ensures a longer shelf life of the paint within the pail such that it may be stored for a longer time between uses without worrying of drying or becoming unusable. 
wherein when the piston pump and the lid are attached to the paint pail, actuating the depressible piston draws the paint from the paint pail up the tube and out the spout (Col. 5, lines 7-19, into pump and out of spout).
Re: Claim 2, Bishop discloses the claimed invention including the cover is pivotably attached to the lid (Col. 2, lines 47-48m, pivotally connected).
Re: Claim 3, Bishop in view of Viehe discloses the claimed invention including the cover includes a latch (106) for securing the cover in the closed position (Viehe: Figs. 5-6, Para. 8, latch portion for securing a cover).
Re: Claim 4, Bishop discloses the claimed invention including the cover includes a grasping member for a user to move the cover between the open position and the closed position (Fig. 1 depicts a handle for opening on cover).
Re: Claim 5, Bishop discloses the claimed invention including the opening in the lid is semi-circular in shape (Depicted in Fig. 1).
Re: Claim 6, Bishop discloses the claimed invention including the lid further comprises an accessory hole (168) having a removable cap (172) (Depicted in Fig. 4).
Re: Claim 7, Bishop discloses the claimed invention including the connection mechanism is a threaded connection (Col. 2, lines 49-53, tightly threaded together capable of airtightness).
Re: Claim 8, Bishop discloses the claimed invention including the lid includes a flange (30) around the hole having threads for connecting to corresponding threads on the piston pump connector (Depicted in Fig. 2).
Re: Claim 9, Bishop discloses the claimed invention including the depressible piston is movable between a locked position (68) which prevents actuation of the depressible piston and an unlocked position wherein the depressible piston can be actuated (Fig. 4, Col. 3, lines 20, prevents actuation of piston at position 68).
Re: Claim 10, Bishop discloses the claimed invention including the lid is configured for attachment to the paint pail using downward pressure applied to the top surface of the lid (Col. 2, lines 44-46, screw on lid requires downward pressure to put on).
Re: Claim 11, Bishop discloses the claimed invention including the lid includes an annular recess on a bottom surface for operative connection to an annular lip on the paint pail (Col. 2, lines 44-46, screw on lid requires threading which inherently includes an annular recess).
Re: Claim 12, Bishop discloses the claimed invention including a paint stirring device (162, 164, 166) for operative connection to the accessory hole in the lid (Fig. 1, Col. 53-58, stirrer in accessory hole).
Re: Claim 13, Bishop discloses the claimed invention including the paint stirring device comprises a rod (162) for insertion into the accessory hole and at least one blade (164) extending outwardly from the rod at a first end, wherein when the paint stirring device is operatively connected to the lid, a second end (166) of the rod extends above the top surface of the lid (Fig. 1, Col. 53-58, stirrer with blade, rod, and second end above lid).
Re: Claim 14, the rejections from claims 3, 7, and 8 above cover the limitations recited in this claim.
Re: Claim 15, the rejections from claim 12 above covers the limitations recited in this claim.
Re: Claim 16, the rejections from claim 13 above covers the limitations recited in this claim.
Re: Claim 17, the device of Bishop in view Viehe as recited in the rejection of claim 1 is capable of performing the method steps of this claim.
Re: Claim 18, Bishop discloses the claimed method including the lid comprises an opening (28) between the upper surface and the bottom surface of the lid (Figs. 1-2).
Re: Claim 19, Bishop discloses the claimed method including the piston pump is threadingly connected in an airtight manner to a pump hole in the lid (Col. 2, lines 49-53, tightly threaded together capable of airtightness).
Re: Claim 20, Bishop discloses the claimed method including a paint stirring device comprising a rod (162) for insertion into an accessory hole (168) and at least one blade (164) extending outwardly from the rod at a first end is operatively connected to the lid while a second end (166) of the rod extends above the upper surface of the lid (Fig. 1 & 4, Col. 53-58, stirrer with blade, rod, and second end above lid).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venditti, Young, Christen, Quick, Roteman, Cude, Schaefer, Lee, Sundholm, Coffey, and Jaden are cited disclosing buckets/pails with sealing lids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754